EXHIBIT 10.22

 

PROJECT DEVELOPMENT AGREEMENT

PHASE 2

BETWEEN

NORTHERN ETHANOL (SARNIA) INC.

AND

DELTA-T CORPORATION

 

THIS PROJECT DEVELOPMENT AGREEMENT PHASE 2 (“Agreement”) is entered into this
4th day of April, 2008 by and between Delta-T Corporation, a Virginia
corporation (“DELTA-T”), and Northern Ethanol (Sarnia), Inc., an
Ontariocorporation (“Client”), which parties may be referred to individually as
a “Party” or jointly as the “Parties.”

 

WITNESSETH

 

WHEREAS, DELTA-T is in the business of developing, designing, and supplying
commercial technologies, equipment and manufacturing facilities to perform a
wide range of process industry applications, including, without limitation,
grain processing, ethanol production, evaporation, distillation, dehydration,
adsorption, solvent recovery and waste treatment; and

 

WHEREAS, Client intends to develop an HPR ethanol plant having the capacity to
produce 108 million gallons un-denatured fuel ethanol per year at a site to be
located in Sarnia, Ontario, (“Plant”); and

 

WHEREAS, Client wishes to retain DELTA-T to provide professional advice,
business and technical information, design and engineering, and related services
in order to assist Client in assembling all of the information, permits,
agreements and resources necessary for construction of Plant (“Project”), and
DELTA-T is willing to provide such services for a fixed fee, provided that
Client enters into an exclusive relationship with DELTA-T to provide the Plant
and/or technology transfer, engineering and procurement services for the Plant,
and otherwise on the terms and conditions set forth herein; and

 

WHEREAS, Client recognizes that DELTA-T is foregoing other significant business
opportunities in order to perform such services, and that the provisions of this
Agreement concerning exclusivity are essential to this Agreement and that
DELTA-T would not be willing to enter into this Agreement without those
provisions.

 

NOW, THEREFORE in consideration of the mutual terms and conditions of this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Client and DELTA-T, intending to be
legally bound, do hereby agree as follows:

 

DELTA-T CORPORATION

Page 1 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

 

ARTICLE 1

SCOPE OF PROJECT DEVELOPMENT AND

PRELIMINARY ENGINEERING SERVICES

 

Client hereby retains DELTA-T, and DELTA-T hereby agrees, to provide per the
terms of this Agreement, the services described in this Section 1.1 to help
Client develop the Project.

 

1.1       Basic Project Development Services: DELTA-T shall use its best
reasonable efforts to:

 

 

 

1.1.1

Provide a preliminary site layout for the Plant;

 

 

1.1.2

Provide a preliminary mass and energy balance for the Plant;

 

 

1.1.3

Provide a preliminary process flow diagram for the Plant;

 

 

1.1.4

Provide a process emissions data package for the Plant including a site plan
with emission points identified to assist Client’s environmental permitting
activities and the environmental permitting firm to be retained by Client;

   

 

1.1.5

Provide a System Design Specification (SDS) for the Project describing and
defining Project guidelines, scope of the Project, design basis, process
description, non-process description, utilities, general design guidelines, and
environmental considerations.

 

 

1.1.6

Provide a basic process engineering package based on the finalized System Design
Specification suitable for estimating construction cost by others. (See Exhibit
C)

 

DELTA-T shall perform such services according to such schedule as will be
reasonably defined with Client to support effective development of the Project.

 

1.2       Client’s Responsibilities: The entity that will own the Project,
whether it is the Client or another entity, shall hereinafter be referred to as
“Owner.” Client shall perform, or cause Owner to perform, the following tasks to
assure development of the Project, and such other tasks as may be required to
achieve funding for the Project:

 

 

 

1.2.1

Promptly provide to DELTA-T Project design parameters as DELTA-T may reasonably
request from time to time, including but not limited to information related to
site selection, Plant size, interface of the Plant to other sections of the
Project, a site topographic survey, a site geotechnical report, a water
analysis, a completed Site Conditions worksheet, and preliminary rail layout;

 

 

DELTA-T CORPORATION

Page 2 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

 

 

 

1.2.2

Create a Project development timeline, in cooperation with DELTA-T, (the
“Plan”), for the purposes of fully defining Project specifications and of
obtaining financing commitments in an amount and on terms and conditions
sufficient to enable Client or Owner to execute the Project, and on terms
otherwise acceptable to Client (“Financing”);

 

 

1.2.3

Review and approve the System Design Specification within ten (10) business days
of receipt. Client acknowledges that all services performed by DELTA-T for the
Project shall conform to the Project scope in the System Design Specification.
If Client requests a change to the Project scope after approving the System
Design Specification, DELTA-T, in its sole discretion, may approve the change
and make any necessary revisions to the services under this Agreement, provided
the Parties first agree to the impact of the change on any Project schedule and
additional compensation to DELTA-T for the revised services. In the event the
Parties do not agree to a change, DELTA-T shall complete the services in
accordance with the System Design Specification and Client shall accept such
services as complete satisfaction of DELTA-T’s obligations under this Agreement.

 

Client or Owner, shall perform such tasks within sufficient time to allow
DELTA-T to fulfill its obligations under Section 1.1 above in a timely manner.
Client designates Gordon Langille, an individual, to serve as DELTA-T’s primary
contact for the work performed under this Agreement. DELTA-T shall be entitled
to rely on, and shall proceed according to the directions of, that individual,
or such other individual as Client may from time to time appoint in writing with
respect to this Agreement.

 

1.3       Project Control Responsibilities: Client shall notify DELTA-T promptly
of any plan or intent on the part of any actual or potential investors in the
Project to form an Owner, or alter the equity or voting structure of an Owner,
in such a way that Client would not have sufficient control over such Owner to
require it to perform the obligations of Owner described in this Agreement, and
to assist DELTA-T in causing such Owner to become a party to this Agreement, or
another similar agreement acceptable to DELTA-T. Client agrees that it shall not
assist Owner in any way, directly or indirectly, in working with anyone other
than DELTA-T in connection with the Project, except as expressly permitted under
this Agreement. Client acknowledges that if it were to provide any Confidential
Information (as described in Article 2 below) of DELTA-T to any Owner over which
it did not have control, that such Owner would benefit significantly from such
information, and Client acknowledges that it understands and will comply
strictly with the prohibition on such disclosures set forth in Article 2 below.
In the event that Owner, for any reason other than termination of this Agreement
for breach by DELTA-T, fails to honor the exclusivity provisions of Article 5
below, Client shall, in addition to any other damages that DELTA-T may have, pay
DELTA-T the entire amount due to DELTA-T and remaining unpaid under Sections 3.1
and 3.2 below.

 

DELTA-T CORPORATION

Page 3 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

ARTICLE 2

CONFIDENTIAL INFORMATION

 

The Parties executed a Non-Disclosure Agreement (“NDA”) on April 4th, 2008 which
is attached hereto as Exhibit A and is incorporated by reference herein and made
applicable to all disclosures of Confidential Information (as defined therein)
made pursuant to this Agreement.

 

Notwithstanding the foregoing, Client may disclose information of the type
provided by DELTA-T under Section 1.1 above to third parties to whom it needs to
disclose such information to develop the Project, provided that (a) it first
obtains a written confidentiality agreement from such party to protect such
information to at least the same degree as provided under the agreement attached
hereto as Exhibit B or (b) DELTA-T has advised Client in writing of the
existence of a written confidentiality agreement between DELTA-T and the third
party.

 

In particular, but without limitation, under no circumstances may Client use any
of the Confidential Information to assist it in negotiating or entering into an
agreement with any third party to provide any services or technology related to
the Project in violation of this Agreement.

 

The provisions of this Section shall survive termination of this Agreement in
accordance with the terms of the NDA.

 

ARTICLE 3

COMPENSATION

 

3.1       Project Development Services: For the services described in Section
1.1 above, Client shall pay DELTA-T a non-refundable fee equal to US
$400,000.00. Client shall pay to DELTA-T $200,000.00 upon execution of this
Agreement and the remaining $200,000.00 shall be paid to DELTA-T upon delivery
to Client of the basic process engineering package referenced in Section 1.1.6
above. The delivery of the basic process engineering package shall be
accomplished during a formal delivery meeting between the parties at DELTA-T’s
office in Williamsburg, Virginia, or such other location as the parties agree.
Client acknowledges and agrees that DELTA-T shall not be obligated to begin
services until DELTA-T receives the first payment above, and Client shall not
take receipt of the basic process engineering package until DELTA-T is paid in
full.

 

3.2       Travel and Related Expenses: Client shall bear the reasonable cost of
all travel, room and board and related expenses incurred in connection with
providing on site services to the extent provided under Article 1 above, with
reimbursement based on actual costs. Client shall pay DELTA-T’s reasonable costs
incurred in connection with all other such expenses incurred with Client’s prior
consent.

 

DELTA-T CORPORATION

Page 4 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

3.3       Late Payment Penalty: Client shall pay DELTA-T a late charge at the
lesser of one percent (1%) per month or the highest amount permitted by
applicable law on all payments more than five (5) days past due.

 

ARTICLE 4

LIMITED LICENSE OF DELTA-T CONFIDENTIAL INFORMATION

 

DELTA-T is and shall remain the sole owner of the Confidential Information
provided by DELTA-T hereunder, and of the copyrights in all the drawings and
other documents provided by DELTA-T under this Agreement. DELTA-T hereby grants
Client a limited, non-exclusive, non-transferable license, without right to
sublicense, to use the Confidential Information of DELTA-T solely for Client’s
use in connection with development and financing of the Project during the term
of this Agreement. DELTA-T reserves to itself all rights not expressly granted
under this Article 4. In particular, but without limitation, this license does
not include the right to use any of the Confidential Information to design,
construct or operate a plant or facility based on any of such Confidential
Information.

 

ARTICLE 5

EXCLUSIVE RELATIONSHIP

 

5.1       The Plant: If Client, or Owner as the case may be, elects to build the
Plant, then it shall employ best efforts to enter into an Engineering,
Procurement and Technology Agreement (“EPT Agreement”) with DELTA-T (or shall
require its EPC Contractor to enter into a subcontract with DELTA-T) whereby
DELTA-T will provide, as a minimum, all services defined in Article 6 below.
During the term of this Agreement Client shall not, and shall not permit Owner
or any other party associated with the Project, to enter into, negotiate toward,
or take any other action in furtherance of entering into any agreement for
provision of the technology, services or equipment to be provided by DELTA-T
under the EPT Agreement contemplated by the Parties.

 

5.2       Selection of EPC for the Plant: Client and/or Owner may
investigate entering into an EPC Agreement for the Plant with parties other than
DELTA-T provided such parties are not competitors of DELTA-T. For purposes of
this Agreement, a competitor shall be defined as any individual, group or
company that performs, on the date of this Agreement or during its term, (a)
consulting or engineering related to the design of alcohol process technology
and/or (b) design/build services for existing or prospective alcohol plants. As
a condition precedent to the selection of an EPC contractor for the Plant,
Client and/or Owner and DELTA-T shall mutually agree on the EPC contractor.

 

5.3       Other Plants: If for any reason the Parties do not enter into at least
an EPT Agreement with respect to the Plant, then neither Client nor Owner shall
enter into an agreement with any other party to use technology, engineering, and
procurement services other than DELTA-T’s for this ethanol plant project, for
the shorter of:

 

 

(i)

five (5) years from the date of this Agreement; or

 

DELTA-T CORPORATION

Page 5 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

 

 

(ii)

such time as (a) Client or Owner and DELTA-T enter into an EPT Agreement for
this ethanol plant, or (b) Client or Owner provides DELTA-T at least sixty (60)
days to enter into an agreement for development, design, and technology for such
plant on the same terms as another party and Client or Owner are willing to
contractually agree to.

 

ARTICLE 6

EPT AGREEMENT

 

Upon Client’s obtaining the Financing for the Project or at such earlier time as
Client and DELTA-T may agree, Client and DELTA-T shall negotiate in good faith
to enter into an EPT Agreement (or Client shall require its EPC Contractor to
enter into a subcontract with DELTA-T) whereby DELTA-T shall, at a minimum: (a)
provide engineering services in addition to that provided under Section 1.1
above that may be required to complete the basic process design; (b) provide the
procurement services for Plant equipment as determined by DELTA-T; (c) provide
construction observation assistance, operations and maintenance manuals,
training and start up assistance services to be specified; and (d) provide a
license of the Plant process technology embodied in the basic process
engineering design provided by DELTA-T for the purpose of operating the Plant.
Such EPT shall also include the following provisions, and such other provisions
as the Parties deem reasonably appropriate:

 

DELTA-T shall provide Plant process performance guarantees that are typical for
the industry based on the final Plant configuration and selected energy-saving
options.

 

DELTA-T shall offer a liquidated damages provision in the event of breach of the
Plant process performance guarantees on a pro rata basis, depending upon the
extent to which such guaranty is breached as determined by a performance test
protocol to be included in the EPT Agreement. Such liquidated damage provision
shall not exceed, in the aggregate, DELTA-T’s technology license fee.

 

ARTICLE 7

INDEPENDENT CONTRACTOR

 

DELTA-T and Client are independent contractors, and nothing in this Agreement
shall be deemed to make either Party an agent or partner of the other, or to
give either Party the right to bind the other in any way.

 

ARTICLE 8

TERM AND TERMINATION

 

8.1       Term: This Agreement shall commence on the date first written above
and shall continue for a period of five (5) years unless earlier terminated as
provided in this Article 8. This Agreement may be terminated upon written
notice:

 

DELTA-T CORPORATION

Page 6 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

 

 

(i)

By either Party in case of material breach by the other if such breach is not
cured within thirty (30) days after receipt of the breaching party of notice of
such breach;

 

 

(ii)

By DELTA-T if (a) payment is not received by DELTA-T as provided in Article 3 of
this Agreement and such breach is not cured with thirty (30) days after receipt
of DELTA-T’s notice of such breach, or (b) Project Financing is not obtained
within eighteen (18) months of the date first written above; or

 

8.2       Termination: Upon termination of this Agreement for any reason, the
license granted under Article 4 above shall immediately cease, and each Party
shall: (i) immediately cease use of all Confidential Information of the other;
(ii) immediately deliver to the disclosing Party all Confidential Information
provided to it by the other, including all copies of the same, and destroy all
materials developed by it or any third parties to whom it disclosed such
information which was based upon such information; and (iii) certify to the
disclosing Party that it has done so. In particular, but without limitation,
Client shall promptly advise all actual and potential investors and lenders for
the Project and all regulatory authorities to which Confidential Information of
DELTA-T has been provided of the termination hereof, and shall withdraw any
applications for financing or permits that were based on the use of DELTA-T’s
Confidential Information.

 

ARTICLE 9

DISPUTE RESOLUTION

 

In the event of any dispute arising under or in connection with this Agreement
or with the existence, validity, interpretation, breach or enforcement thereof,
either before or after the termination or expiration of this Agreement, the
Parties shall, upon the written request of either of them, enter into mediation
of such dispute pursuant to the applicable rules of the American Arbitration
Association, or such other rules or procedures as they may agree. Neither party
shall file suit unless it has first complied with this provision and attempted
to resolve such dispute for a period of at least thirty (30) days. Nothing
herein contained, however, shall be deemed to prevent either Party from seeking
injunctive relief from any court of competent jurisdiction, without necessity of
posting bond, in case of a breach of Articles 2, 4, 5, or 6 above. Should
litigation arise after complying with the provisions of this paragraph, the
losing party will pay legal expenses of the prevailing party in such litigation.

 

ARTICLE 10

LIMITATION OF DAMAGES AND REMEDY

 

Client’s sole remedy with respect to uncured breach by DELTA-T of any provision
of this Agreement (other than breach of Article 2), or with respect to services
performed by DELTA-T under this Agreement shall be termination of this Agreement
and refund of the portion of the fee, if any, allocable to services not properly
performed. Delta-T’s sole

 

DELTA-T CORPORATION

Page 7 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

remedy with respect to uncured breach by Client of any provision of this
Agreement (other than breach of Article 2 or 4) shall be termination of this
Agreement and payment of the full fee set forth in Article 3. In no case shall
either Party be liable for any other damages of any kind, direct, indirect,
incidental, consequential, reliance, exemplary or otherwise, with respect to any
services performed by it, or to its failure to perform services, under this
Agreement.

 

ARTICLE 11

GENERAL TERMS

 

11.1     Waiver: The failure of either Party to insist on strict performance of
any of the provisions of this Agreement or to exercise any right it grants will
not be construed as a relinquishment of any right or a waiver of any provision
of this Agreement. No waiver of any provision or right shall be valid unless it
is in writing and signed by a duly authorized representative of the Party
granting the waiver.

 

11.2     No Assignment: Neither Party may assign or convey this Agreement or its
obligations hereunder without the other’s prior written consent, except that
either Party may assign this Agreement to a purchaser of a controlling interest
in its capital stock or of substantially all of its assets as long as the
purchaser agrees to comply with all the selling Party’s obligations set forth
herein.

 

11.3     Non-Solicitation: During the term of this Agreement and for a period
of two (2) years thereafter, neither Party, without the prior written consent of
the other Party, shall directly or indirectly solicit to hire or hire any
employee of the other Party for employment by any individual, business, firm,
company, partnership, association, corporation or any other entity, or in any
manner seek to induce any employee of the other Party to leave his or her
current employment. 

 

11.4     Governing Law: This Agreement shall be governed and construed in
accordance with the laws of the province of Ontario, without regard to its
choice of law rules.

 

11.5     Notices: Notices and other communications required or allowed by this
Agreement shall be in writing and sent by U.S. mail, express carrier, by hand,
or by facsimile transmission as follows:

 

 

If to DELTA-T, to:

Delta-T Corporation

 

133 Waller Mill Road

 

Williamsburg, Virginia 23185

 

FAX: (757) 941-0501

 

Attn:

General Counsel

 

 

If to Client, to:

Northern Ethanol (Sarnia) Inc.

 

300-193 King St East

 

Toronto, Ontario

 

Canada

 

DELTA-T CORPORATION

Page 8 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

 

FAX:

(416) 214-1472

 

Attn:

Steven Reader

 

or such other addresses as a Party may specify by proper notice.

 

Each notice so given shall be deemed delivered, if by mail upon the third
business day after mailing, if by courier, upon delivery by the courier, and
otherwise upon receipt by the Party to whom notice is sent.

 

11.6     Survival: The provisions of Articles 2, 4, 9, 10 and 11 above shall
survive termination or expiration of this Agreement, and Article 5 shall survive
except in case of termination by Client for material breach by DELTA-T.

 

11.7     Severability: If a court of competent jurisdiction determines that any
portion of this Agreement is illegal, unenforceable or invalid, then that
portion shall be considered to be removed from this Agreement, the remainder
shall remain in full force and effect, and the Parties shall cooperate to modify
the Agreement to cause it to conform to the original language of the Agreement
to the extent consistent with the finding of the court.

 

11.8     Entire Agreement: This Agreement constitutes the entire agreement
between the Parties relating to its subject matter. Except as to Confidential
Information which is supplemented by this Agreement, this Agreement supersedes
all prior representations, understandings and agreements, written or oral,
express or implied relating to its subject matter. The Agreement can be modified
only by written agreement executed by authorized representatives of each Party.

 

11.9     Counterparts: This Agreement may be executed in any number of
counterparts with the same effect as if the signatures thereto were upon one
instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their authorized
representatives on the dates set forth below.

 

Delta-T Corporation

Northern Ethanol (Sarnia) Inc.

 

 

By:

s/Leslie J. Ward____________

By:

s/G. Laschinger____________

 

Printed

Printed

Name:

Leslie J. Ward_____________

Name:

Gordon Laschinger_________

 

 

Title:

President & CEO___________

Title:

President_________________

 

 

Date:

4-17-08__________________

Date:

April 4, 2008______________

 

DELTA-T CORPORATION

Page 9 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

EXHIBIT A

NON-DISCLOSURE AGREEMENT SIGNED BETWEEN PARTIES

 

 

DELTA-T CORPORATION

Page 10 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

EXHIBIT B

NON-DISCLOSURE AGREEMENT FOR THIRD PARTIES RECEIVING DELTA-T CONFIDENTIAL
INFORMATION

 

NON-DISCLOSURE AGREEMENT

 

THIS NON-DISCLOSURE AGREEMENT (“Agreement”) is entered into this _____ day of
______________, 200__ by and between Delta-T Corporation, a Virginia corporation
(“Delta-T”), and
_______________________________________________________________, a
_________________ corporation/limited liability company, its parent, and any
subsidiary and affiliated companies (“Recipient”). Delta-T and the Recipient may
be referred to herein individually as a “Party” and collectively as “Parties”.

 

WHEREAS, Delta-T is in the business of designing, developing and constructing
equipment and facilities which perform a wide range of chemical process
applications including, without limitation, ethanol production and refining,
fermentation, evaporation, distillation, dehydration, adsorption, chemical
separations, membrane filtration and waste treatment; and

 

WHEREAS, Recipient is in the business of supplying goods and services useful in
the construction of ethanol plants, including, without limitation,
_____________________________
________________________________________________________; and

 

WHEREAS, in order to supply, and/or bid on supply of, such goods and services
Recipient will need to receive confidential information of Delta-T.

 

NOW THEREFORE, in consideration of the mutual terms and conditions of this
Agreement, and other good and valuable consideration receipt of which is hereby
acknowledged, Delta-T and Recipient, intending to be legally bound, do hereby
agree as follows:

 

1.

Confidential Information.

 

1.1       Definition of Confidential Information: “Confidential Information”
means all information or material that is commercially valuable to Delta-T and
not generally known or readily ascertainable in the industry, which is disclosed
by Delta-T to Recipient, whether disclosed orally, visually or in written or
other tangible form. This includes, but is not limited to: (a) all financial
and/or business information about or related to Delta-T, including without
limitation, plans, proposals, customers or customer lists, operating costs,
prices it has offered or obtained for its products or technology; and (b) all
technical information, including without limitation, processes, inventions,
designs, drawings, methods, systems, test data, and specifications.

 

1.2       Exclusions: “Confidential Information” shall not, however, include
information which a Recipient, claiming the exclusion, can demonstrate by
documentary evidence: (a) was in its possession prior to receipt from Delta-T;
(b) was in the public domain at the time of disclosure or thereafter enters into
the public domain through no breach of this Agreement by Recipient or is in
general use in the trade without violation by Recipient of this Agreement, or
violation by any other party of an obligation not to disclose it; or (c) is

 

DELTA-T CORPORATION

Page 11 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

disclosed to Recipient by a party other than Delta-T who is under no obligation
not to disclose it.

 

2.

No Use or Disclosure.

 

2.1       Restrictions on Copying, Use and Disclosure: Recipient shall hold and
maintain the Confidential Information in strictest confidence for the sole and
exclusive benefit of Delta-T. Recipient shall not, without Delta-T’s prior
written consent: (a) divulge, disclose or communicate any Confidential
Information to anyone other than employees of the Recipient who have a need to
have access to such information in order to fulfill the purpose set forth above;
(b) make any copy of any such information; or (c) use any Confidential
Information for any purpose other than the purposes set forth above.

 

Recipient shall take all reasonable steps to protect Confidential Information
from improper use or disclosure, and shall in no case use less care to protect
Confidential Information than it uses to protect its own proprietary or
confidential information.

 

2.2       Disclosures Required by Court Order: If any Recipient is required to
disclose any Confidential Information by applicable law, regulation or legal
process, Recipient shall immediately notify Delta-T of such request or
requirement and send copies of all documents relevant to the request or
requirement to Delta-T. Recipient shall give such notice in sufficient time to
allow Delta-T to seek a protective order or other applicable remedy. Recipient
shall not disclose any Confidential Information due to a requirement of law,
regulation or legal process unless: (a) it has first given the notice required
by this Section 2.2 and Delta-T has either given Recipient written permission to
disclose it, or Delta-T has failed to respond to Recipient’s notice at least 24
hours prior to the time that Recipient is required to make such disclosure; (b)
it is advised by written opinion of its counsel that it is legally required to
disclose such information; and (c) it has used its best efforts to obtain all
reasonable assurances from the party or parties to whom the information is to be
disclosed that the information will not be used or disclosed for any purpose
other than the purpose for which the applicable law, regulation or legal process
requires its disclosure.

 

2.3       Affiliates: The Parties agree that they both may disclose Confidential
Information to their Affiliates but only to the extent that such Affiliates have
a need to know for the purpose of carrying out the purpose set forth above,
provided that, prior thereto, each such Affiliate agrees to be bound by the
terms hereof and provided further that the Receiving Party shall be responsible
in the event of such Affiliate’s breach of this Agreement as if the Receiving
Party had committed such breach. For the purposes of this Agreement, “Affiliate”
shall mean any corporation, partnership, or other entity which, directly or
indirectly, controls, is controlled by, or is under common control with, such
Party hereto, where control means the right to exercise at least fifty per cent
(50%) of the outstanding shares, or securities, or other equity interests
entitled to vote for the election of directors or other managing authority or
governing body.

 

3.         Term and Termination. The term of this Agreement shall commence on
the date first written above and continue until terminated by written notice
submitted by Delta-T to Recipient. In the event of termination, Recipient’s
obligations under Section 2 of this Agreement shall survive until such time, if
ever, that the Confidential Information falls within one or more of the
exclusions set forth at Section 1.2 above. Within thirty (30) calendar days of
termination of this Agreement, Recipient shall, without request by Delta-T: (a)
deliver to Delta-T all of the

 

DELTA-T CORPORATION

Page 12 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

Confidential Information that it received from Delta-T in tangible form, and all
copies thereof; (b) destroy all documents and other tangible items containing
any of such Confidential Information; and (c) certify to Delta-T in writing that
it has done so.

 

4.         No License or Other Rights. Nothing in this Agreement shall
constitute or otherwise be construed as granting to Recipient any interest or
license in any Confidential Information, or creating any obligation on the part
of any Party hereto to enter into any further agreement or business arrangement.

 

5.         Remedies for Breach. Recipient agrees that any breach of this
Agreement shall cause Delta-T irreparable harm. Accordingly, and in addition to
any other remedies that Delta-T may have at law or in equity, Delta-T shall be
entitled to obtain injunctive relief against Recipient to prevent any continuing
breach, and without posting or filing any bond or other security. All reasonable
attorney’s fees, costs, and expenses resulting from the litigation or
arbitration of any claim under this Agreement shall be paid by the losing Party
to the prevailing Party.

 

6.         Export Control. Recipient agrees that, except as allowed under
applicable U.S. Export license provisions, no technical information furnished to
it hereunder shall be disclosed by it to any non-U.S. national, firm, or
country, including foreign nationals employed by or associated with such Party,
nor shall such Party allow any re-export of any technical information without
first complying with all applicable U.S. Government export control laws and
regulations.

 

7.

General Provisions.

 

7.1       Successors and Assigns: This Agreement shall bind each Party’s heirs,
successors and assigns. Delta-T may assign this Agreement to any party at any
time. Recipient shall not assign any of its right or obligations under this
Agreement without Delta-T’s prior written consent. Any assignment or transfer in
violation of this section shall be void.

 

7.2       Choice of Law: This Agreement shall be governed by and construed under
the laws of the Commonwealth of Virginia without regard to the conflict of laws
provisions thereof.

 

7.3       Relationships: Nothing contained in this Agreement shall be deemed to
constitute either Party a partner, joint venturer or employee of the other Party
for any purpose.

 

7.4       Notices: Any notice required or permitted to be given under this
Agreement shall be given in writing and shall be addressed:

 

 

If to Delta-T, to:

Delta-T Corporation

  133 Waller Mill Road

 

Williamsburg, VA 23185

 

Attn: General Counsel

 

 

If to Recipient, to:

____________________

 

____________________

 

____________________

 

Attn:

_____________

 

 

DELTA-T CORPORATION

Page 13 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

7.5       Severability: If for any reason a court of competent jurisdiction or
an award in arbitration finds any provision of this Agreement to be
unenforceable, the Parties hereto agree that they shall amend this Agreement to
allow for enforcement to the maximum extent enforceable and the remainder of
this Agreement shall continue in full force and effect.

 

7.6       Headings and Captions: The headings and captions in this Agreement are
for convenience only and are not to be considered in construing this Agreement.
All references to any article, section or paragraph numbers shall be deemed to
be references to an article, section or paragraph of this Agreement unless
otherwise expressly stated.

 

7.7       Survival of Terms: The obligations of Recipient under Section 2 of
this Agreement shall survive as provided in Section 3 above, and the Parties’
obligations under Section 5 of this Agreement shall survive termination of this
Agreement.

 

7.8       No Waiver: Failure by any Party to this Agreement to enforce any
provision of this Agreement with respect to any breach thereof shall not be
deemed a waiver of any right to enforce any other breach of this Agreement.

 

7.9       Entire Agreement: This Agreement sets forth the entire agreement among
the Parties with respect to the subject matter hereof and supersedes any prior
agreement, written or oral, related thereto. This Agreement may not be amended
or altered in any way except by written agreement signed by all Parties hereto.

 

7.10     Counterparts: This Agreement may be executed in any number of
counterparts with the same effect as if the signatures thereto were upon one
instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their authorized
representatives as of the date first written above.

 

Delta-T Corporation

_____________________________________

 

 

By:

___________________________

By:

s/G. Laschinger_____________

 

Printed

Printed

Name:

___________________________

Name:

Gordon Laschinger__________

 

 

Title:

___________________________

Title:

President__________________

 

 

DELTA-T CORPORATION

Page 14 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

EXHIBIT C

SCHEDULE A

DESIGN PACKAGE

 

VOLUME 1

 

 

SECTION A

SYSTEM DESIGN SPECIFICATION

 

 

SECTION B

TECHNICAL SPECIFICATIONS

 

1000 Piping

 

1300 DDGS Handling, Storage & Loadout

 

1400 DDGS Dryer

 

1500 Grain Handling and Milling

 

2000 Shell and Tube Heat Exchangers

 

2100 Plate and Frame Heat Exchangers

 

2200 Centrifugal Chillers

 

2300 Package Boiler

 

2400 Regenerative Thermal Oxidizer

 

2600 Cooling Tower

 

3000 Centrifugal Pumps

 

3100 Metering Pumps

 

3300 Air Compressors

 

3400 Agitators

 

3500 Low Voltage Electric Motors

 

3600 Med. Voltage Electric Motors

 

3700 Decanter Centrifuge

 

4000 Field Fabricated Tanks

 

4100 Shop Fabricated Tanks

 

4200 HDPE Shop Fabricated Tanks

 

5000 Columns and Pressure Vessels

 

5100 Column Internals

 

5200 Column Internal Installation

 

6100 Instrumentation

 

6200 Control Valves

 

6300 Manual Valves

 

7000 Equipment Installation

 

7100 Electrical/Instrument Installation

 

8000 Plant Control Narrative

 

9000 Fire Protection

 

 

SECTION C

PRELIMINARY EQUIPMENT DATA SHEETS

 

1.

Agitators

 

2.

Air Compressors

 

3.

Boilers

 

4.

Centrifuges

 

5.

Chillers

 

6.

Column Internals

 

7.

Columns & Pressure Vessels

 

8.

Cooling Tower

 

9.

Desiccant and Ballast

 

10.

Filters

 

DELTA-T CORPORATION

Page 15 of 16

Confidential Information

 



 

--------------------------------------------------------------------------------

 

11.

Heat Exchangers (P&F)

 

12.

Heat Exchangers (S&T)

 

13.

Pumps

 

14.

Tanks

 

15.

Regenerative Thermal Oxidizer

 

VOLUME 2

 

 

SECTION D

PRELIMINARY LISTS

 

1.

Line List

 

2.

Instrument List

 

3.

Valve List

 

4.

Equipment List

 

5.

Motor List

 

6.

Document List

 

VOLUME 3

 

 

SECTION E

PRELIMINARY P&IDS

 

 

SECTION F

PRELIMINARY PROCESS EQUIPMENT DRAWINGS

 

1.

Classifier Strainer

 

2.

Columns and Pressure Vessels

 

3.

Heat Exchangers (Shell and Tube)

 

4.

Tanks

 

5.

Mix Tank Plug Auger

 

 

SECTION G

PRELIMINARY GENERAL ARRANGEMENT DRAWINGS

 

1.

Fermentation

 

2.

Main Process Building

 

3.

Distillation and Dehydration

 

4.

Evaporation

 

5.

Boiler

 

 

SECTION H

PRELIMINARY ELECTRICAL SINGLE LINE DIAGRAMS

 

 

 

DELTA-T CORPORATION

Page 16 of 16

Confidential Information

 



 

 